 1   CONNOR W. OLSON (SB #291493)
     connor@cwo-law.com
 2   Law Offices of Connor W. Olson
     520 Capitol Mall, Suite 150
 3   Sacramento, CA 95814
     Telephone: (916) 905-7276
 4   Facsimile: (888) 759-7383
 5   Attorney for Plaintiff
     MELISSA PENNEL
 6

 7                               UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9   MELISSA PENNEL,                                 CASE NO.: 2:20-CV-00284-JAM-KJN
10   Plaintiff,                                      ORDER GRANTING PLAINTIFF’S
                                                     NOTICE OF DISMISSAL
11   v.
                                                     FED. R. CIV. P. 41(a)(1)
12   AMERICAN ADDICTION CENTERS, INC., a
     Nevada Corporation, AAC HOLDINGS, INC., a
13   Nevada Corporation, MICHAEL NANKO, an
     individual, and DOES 1 through 24, inclusive,
14
     Defendants.
15

16

17           Upon consideration of Plaintiff’s Notice of Dismissal made pursuant to Federal Rules
18   Federal Rules of Civil Procedure, Rule 41(a)(1), the Court has determined that the Motion to
19   voluntarily dismiss Defendant Michael Nanko should be, and hereby is, GRANTED and Michael
20   Nanko is dismissed as a Defendant.
21

22

23

24    Dated: 3/4/2020                                    /s/ John A. Mendez_____________
25                                                       Judge John A. Mendez
                                                         United States District Court Judge
26

27

28

                                                   -1-
                                           [PROPOSED] ORDER
